Citation Nr: 0842706	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-14 854	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for herpes simplex of the 
left eye.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for herpes simplex 
of the left eye.  The veteran asserts that he developed the 
disease while serving in Korea and that he was told his eye 
problem was herpes simplex and that it would recur.

The service treatment shows that in November 1971 the veteran 
was treated for conjunctivitis.  Because his symptoms 
increased despite treatment, a culture and sensitivity tests 
were ordered.  The results are not in the file. 

After service, private medical records show that in November 
1987 the veteran was treated for herpes simplex of the left 
eye.  VA records from July to November 2005 document a 
history of ocular herpes simplex.

In light of the in-service eye problem, the veteran's 
statements, and the post-service documentation of herpes 
simplex of the left eye and ocular herpes simplex, the Board 
determines that additional evidentiary development is needed 
before considering the merits of the claim.  Under the duty 
to assist, 38 C.F.R. § 3.159, the claim is REMANDED for the 
following action:

1. Request from the proper Federal 
custodian of Army records, including the 
National Personnel Records Center and the 
Army hospital, the laboratory study, 
ordered on November 24, 1971, at the 
Ophthalmology Clinic, U.S. Army Hospital, 
Seoul, Korea (121st Evac Hospital).  If 
no records can be found, notify the 
veteran in accordance with 38 C.F.R. § 
3.159(e).

2. After the above development is 
completed, if the medical evidence of 
record is insufficient to decide the 
claim, afford the veteran a VA 
examination or obtain a VA medical 
opinion.  Whether or not additional 
development is done, adjudicate the 
claim.  If the benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).

____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).








 Department of Veterans Affairs


